DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 10/28/2020.
Claims 1-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaue et al. (US 10,461,591).

As to claim 1 Sakaue discloses a rotating electric machine (abstract), comprising:
an armature core (figure 43 #11) having a plurality of slots (13) arranged in a circumferential direction; and
a plurality of coils (22) of distributed winding provided to the armature core,
wherein the plurality of the coils includes:
a plurality of first coils (22) each including:
a first outer-peripheral-side terminal projecting in an axial direction from an outside region of the slot in a radial direction; and
a first inner-peripheral-side terminal projecting in the axial direction from an inside region of the slot in the radial direction, which is spaced apart on one side in the circumferential direction with respect to the slot from which the first outer-peripheral-side terminal projects (shown in figure 43); and
a plurality of second coils (22) each including:
a second outer-peripheral-side terminal projecting in the axial direction from an outside region of the slot in the radial direction; and
a second inner-peripheral-side terminal projecting in the axial direction from an inside region of the slot in the radial direction, which is spaced apart on one side in the circumferential direction with respect to the slot from which the second outer-peripheral-side terminal projects (shown in figure 43),
wherein the plurality of first coils and the plurality of second coils are alternately arranged in the circumferential direction so that the first outer-peripheral-side terminal and the second inner-peripheral-side terminal project from the same slot, and that the first inner-peripheral-side terminal and the second outer-peripheral-side terminal project from the same slot, (shown in figure 43)
wherein the first inner-peripheral-side terminal includes a first conductor-exposed portion (22g),
wherein the second inner-peripheral-—side terminal includes a second conductor-exposed portion opposed to the first conductor—-exposed portion (22g),
wherein an opposing portion, which is a portion at which the first conductor-exposed portion and the second conductor- exposed portion are opposed to each other, extends in the radial direction, and
wherein at least a part of the opposing portion is arranged on an inner side in the radial direction compared to the first outer-peripheral-side terminal and the second outer-peripheral-— side terminal (shown in figure 42).

As to claim 2 Sakaue discloses the rotating electric machine according to claim 1,
wherein the first inner-peripheral-—side terminal includes:
a first base portion projecting in the axial direction from the slot; and 
a first radially bent portion, which is connected to a distal end portion of the first base portion, and has a distal end portion bent so as to be directed toward an outer side in the radial direction (see modified drawing below), wherein the second inner-peripheral-side terminal (22g) includes: a second base portion projecting in the axial direction from the slot; and a second radially bent portion (see picture below), which is connected to a distal end portion of the second base portion, and has a distal end portion bent so as to be directed toward an outer side in the radial direction, wherein a portion, at which the first inner-peripheral-— side terminal of one coil of a pair of coils having different phases and the second inner-peripheral-side terminal of another coil overlap each other as seen in the axial direction (shown in the picture including the overlap), is defined as a cross point, and wherein the cross point is arranged on an outer side in the radial direction with respect to the first radially bent portion and the second radially bent portion.

    PNG
    media_image1.png
    809
    648
    media_image1.png
    Greyscale





Claims 7 and 8 are allowed.
Claims 3-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to armature design is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/           Examiner, Art Unit 3747                             


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747